UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 01-6741



DAN OLIVER,

                                                 Plaintiff - Appellant,

          versus


D. BRAXTON, Warden; T. FOWLKES, Ombudsman; H.
CLARK, Operational Officer; RN TWEATY; RN RAY;
DOCTOR WARREN; RN CASPER; KEELING, Assistant
Warden; R. FLEMING, Regional Director; WRIGHT,
of Records,

                                                Defendants - Appellees,

          and


LIEUTENANT FALZT; OFFICER WILLIAMS; OFFICER
DAVIDSON; SERGEANT MOSLEY; OFFICER PURDY;
LIEUTENANT BARBOUR; LIEUTENANT ROSS; OFFICER
WILSON; SERGEANT BERNARD; SERGEANT WHITE;
OFFICER SUTTON; S. HARRISON, Director, Depart-
ment of Corrections,

                                                             Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-01-121-AM)


Submitted:    August 23, 2001                 Decided:   August 30, 2001
Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dan Oliver, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dan Oliver appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint under 28

U.S.C.A. § 1915A (West Supp. 2000).    We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Oliver v. Braxton, No. CA-01-121-AM (E.D. Va. filed Mar. 30, 2001;

entered Apr. 2, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED




                                 2